                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  'A' RECORDINGS LTD, et al.,                       Case No. 17-cv-06442-VC
                 Plaintiffs,
                                                    ORDER TO SHOW CAUSE
          v.

  MATT HOLLYWOOD,
                 Defendant.



       Dennis Pelowski and Erik McLain, counsel for the defendant, are ordered to show cause

why they should not be sanctioned $500 each for failing to appear at the case management

conference on September 25, 2019.

       A written response to the order to show cause is due October 2, 2019. A hearing on the

order to show cause will take place at 10 a.m. on October 16, 2019 (as will a further case

management conference).


       IT IS SO ORDERED.

Dated: September 27, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
